Name: Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: economic policy;  foodstuff;  trade policy;  social protection;  social affairs
 Date Published: nan

 Avis juridique important|31992R3149Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 313 , 30/10/1992 P. 0050 - 0055COMMISSION REGULATION (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Articles 2 (4) and 12 thereof, Whereas, in view of the experience of a number of years' management of the arrangements introduced by Regulation (EEC) No 3730/87, the implementing rules laid down by Commission Regulation (EEC) No 3744/87 (4), as last amended by Regulation (EEC) No 583/91 (5), should be amended; whereas, for the sake of clarity and convenience, the latter should be replaced by this Regulation; Whereas the procedure and rules for establishing the annual distribution plan for products from intervention stocks drawn up by the Commission on the basis of information provided by the Member States should be simplified and the timetable should be adapted taking into account the requirements of distribution to the recipients and the need for financial management of public intervention stocks; Whereas the supply of agricultural products and foodstuffs to the most deprived persons in the Community normally involves products processed or packaged from products withdrawn from Community intervention stores; whereas, however, the objective may also be achieved by the supply of agricultural products and foodstuffs beloging to the same category of products placed on the Community market; whereas in such cases supply is reimbursed in the form of a withdrawal and transfer of products from the intervention stores; Whereas, in order to manage the arrangements properly, when apply concerns products which have been processed or subject to a specific operation, there should be a call for tenders to determine the most favourable terms for the supply; Whereas the terms for reimbursing charitable organizations for costs incurred by the transport of products and also, if appropriate, administrative costs should be determined, within the limits of available funds; whereas transport costs are to be reimbursed on the basis of standards rates; whereas, however, provision should be made for the possibility of determing such transport costs by an invitation to tender; whereas the rules for entering in the accounts the value of products withdrawn from intervention stores for the purposes of EAGGF, Guarantee Section, expenditure should also be laid down, along with the rules to be applied in the even that stocks are transferred from one Member State to another; Whereas the rates to be applied on the one hand for the conversion of the accounting value of the products, and on the other, for the conversion of transport and administrative costs should be determined; whereas in respect of these costs, in order to avoid currency distortions, a rate closer to economic reality than the agricultural conversion rate should be used, while applying the correcting factor referred to in Article 2 (2) of Regulation (EEC) No 1676/85; wereas Article 3a of Commission Regulation (EEC) No 3152/85 (6), as last amended by Regulation (EEC) No 3237/90 (7), on detailed rules for the application of Regulation (EEC) No 1676/85, provides for such a rate to be published; Whereas the purpose of these arrangements and the nature of the intervention product transfers justifies the non-application of the monetary compensatory amounts and, where necessary, the rules for applying the supplementary trade mechanism provided for by the Act of Accession of Spain and Portugal; Whereas provision should be made for this Regulation to apply at the beginning of the period of execution of the distribution plan, namely 1 October 1992; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 1. Member States wishing to apply the measures introduced by Regulation (EEC) No 3730/87 on behalf of the most deprived persons in the Community shall inform the Commission each year no later than 15 February preceding the period of implementation of the annual plan referred to in Article 2. 2. By 31 May at the latest, the Member States concerned shall notify the Commission of: (a) the quantities of each type of product (expressed in tonnes) required to implement the plan on their territory for the year in question; (b) the form in which the products are to be distributed to the recipients; (c) the eligibility criteria to be met by recipients; (d) the rate of charges, if any, which may be imposed on the recipients pursuant to Article 1 of Regulation (EEC) No 3730/87. Article 2 1. Before 30 September each year, the Commission shall adopt an annual plan for the distribution of the products from intervention stocks, broken down by Member State concerned. With a view to allocating the resources between the Member States, the Commission shall take account of the best estimates of the number of most deprived persons in the Member States concerned, as well as the experience gained and uses to which the resources were put in previous years. 2. Before drawing up the annual plan, the Commission shall consult the major organizations familiar with the problems of the most deprived persons in the Community. 3. The plan shall include in particular: (a) the quantity of each type of product that may be withdrawn from intervention stocks for distribution in each Member State; (b) the financial resources available to carry out the plan in each Member State; (c) the appropriations needed to cover the intra-Community transfer costs of the intervention products referred to in Article 7. 4. The Commission shall publish the plan as quickly as possible. Article 3 1. Implementation of the plan shall run from 1 October to 30 September of the following year. It shall cover the withdrawal of products from intervention stocks from 1 October to 31 August. 2. During the implementation of the plan, the Member States shall notify the Commission of any amendments to its execution which, however, must not involve any increase in anticipated expenditure. This notification shall be accompanied by any other pertinent information. 3. The Member States shall immediately inform the Commission, and by the end of April in the period of implementation at the latest, of foreseeable reductions in expenditure on applying the plan. The Commission may reallocate unused resources to other Member States. Article 4 1. Implementation of the plan shall involve the supply of products withdrawn from intervention stores. 2. Where the supply of processed and/or packaged products is involved, the competent authority in each Member State shall arrange for a call for tenders to ensure the least expensive supply terms. At least three bidders shall tender. The call for tenders shall concern: - the charges for processing and/or packaging the products to be distributed, - the quantity of processed or packaged agricultural products or of foodstuffs which may be obtained by the use of products from intervention stocks, supplied in payment for such products, - the quantity of processed agricultural products or foodstuffs which are available or may be obtained on the market by supplying for payment products of the same type from intervention stocks. 3. The Member States may make provision for the supply to entail in addition the carriage of the products to the warehouses of the charitable organization and, where appropriate, their distribution to the recipients. In such cases the supply shall be awarded by an invitation to tender in which at least three bidders submit tenders. Article 5 1. For EAGGF Guarantee Section accounting purposes, and notwithstanding the provisions of Article 8 of Council Regulation (EEC) No 1883/78 (8), the accounting value of the products made available from intervention under this Regulation shall be the intervention price applicable on 1 October of each year. Conversion into national currency shall be carried out using the agricultural conversion rate applicable on 1 October. In the case of beef, the intervention price shall be subject to the coefficients set out in Annex I. 2. Where intervention products are transferred from one Member State to another, the supplier Member State shall record the product delivered as a zero entry in the accounts and the Member State of destination shall record it as a receipt in the month of dispatch, using the price and rate calculated in accordance with paragraph 1. Article 6 1. The cost of transport from intervention stores in the territory of the Member State to the manufacturing and/or packaging premises and from the latter to the stores of thecharitable organizations shall, on duly substantiated application to the competent authority in each Member State, be reimbursed to the organizations designated to distribute the products at the rates laid down in Annex II. 2. Where Article 4 (3) is applied, the Member State shall obtain reimbursement of the supply costs, including transport and, where applicable, distribution costs on the basis of the most advantageous offer in response to the invitation to tender. 3. Administrative costs generated by the supplies provided for in this Regulation shall, on duly substantiated application to the competent authority in each Member State, be reimbused to the charitable organizations subject to a limit of 1 % of the value of the products made available to them, calculated in accordance with Article 5 (1). 4. The costs referred to in paragraphs 1, 2 and 3 shall be reimbused to the Member States within the limits of the available resources as referred to in Article 2 (3) (b). Article 7 1. When products included in the plan are not available from intervention in the Member State where such products are required, the Member State in question shall submit a transfer application to the Commission, in which it shall provide all the necessary information on the location of stocks and the distances and quantitaties involved. Where an application is not justified, the Commission shall explain its reasons for rejecting it. 2. Where a transfer is involved, the transport costs shall be defrayed by the Community and reimbursed to the Member State on the basis of the rates fixed in Annex II. The expenditure shall be set off against the appropriations referred to in Article 2 (3) (c). Where the appropriations have been fully allocated, any additional Community financing to cover intra-Community transport costs shall be provided in accordance with Article 6 (4). Transport costs may not be the subject of a payment in kind or of an exchange of products. The competent authority shall lay down the conditions for the provision and release of the security to be provided by the carrier. The authority shall ensure that the goods have been appropriate insured. 3. Transferred products shall not be subject to the 'accession' compensatory amounts system, not to the supplementary trade mechanism. 4. The Member State of destination shall provide the supplier Member State with the name of the person contracted to transport the products. When taking charge of the products, the contractor must agree to supply proof that they have been transferred to the State of destination. Production of a takeover document issued by the intervention agency of destimation shall constitute proof of transfer of the products. Dispatch declarations issued by the supplier intervention agency shall include one of the following inscriptions: - Transferencia de productos de intervenciÃ ³n - AplicaciÃ ³n del apartado 4 del artÃ ­culo 7 del Reglamento (CEE) no 3149/92 y del apartado 3 del artÃ ­culo 21 del Reglamento (CEE) no 3154/85 - Overfoersel af interventionsprodukter - anvendelse af artikel 7, stk. 4, i forordning (EOEF) nr. 3149/92 og artikel 21, stk. 3, i forordning (EOEF) nr. 3154/85 - Transfer von Interventionserzeugnissen - Anwendung von Artikel 7 Absatz 4 der Verordnung (EWG) Nr. 3149/92 und Artikel 21 Absatz 3 der Verordnung (EWG) Nr. 3154/85 - Ã aaÃ ´Ã ¡oeÃ ¯Ã ±UE Ã °Ã ±Ã ¯Ã ºueÃ ­Ã ´Ã ¹Ã ­ Ã °Ã ¡Ã ±aaÃ ¬Ã ¢UEÃ ³aaÃ ¹Ã ² - aaoeÃ ¡Ã ±Ã ¬Ã ¯Ã £Ã  Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 7 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 4 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (AAÃ Ã ) Ã ¡Ã ±Ã ©Ã ¨. 3149/92 Ã ªÃ ¡Ã © Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 21 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 3 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (AAÃ Ã ) Ã ¡Ã ±Ã ©Ã ¨. 3154/85 - Transfer of intervention products - Application of Article 7 (4) of Regulation (EEC) No 3149/92 and Article 21 (3) of Regulation (EEC) No 3154/85 - Transfert de produits d'intervention - Application de l'article 7 paragraphe 4 du rÃ ¨glement (CEE) no 3149/92 et de l'article 21 paragraphe 3 du rÃ ¨glement (CEE) no 3154/85 - Trasferimento di prodotti d'intervento - Applicazione dell'articolo 7, paragrafo 4 del regolamento (CEE) n. 3149/92 e dell'articolo 21, paragrafo 3 del regolamento (CEE) n. 3154/85 - Overdracht van interventieprodukten - toepassing van artikel 7, lid 4, van Verordening (EEG) nr. 3149/92 en van artikel 21, lid 3, van Verordening (EEG) nr. 3154/85 - TransferÃ ªncia de produtos de intervenÃ §ao - aplicaÃ §ao do no 4 do artigo 7o do Regulamento (CEE) no 3149/92 e do no 3 do artigo 21o do Regulamento (CEE) no 3154/85. 5. The transport costs shall be paid by the Member State to which the products in question are sent on the basis of the quantities that actually arrive. 6. Any losses shall be accounted for in accordance with the provisions of Article 2 (2) of Commission Regulation (EEC) No 3597/90 (9). Article 8 Notwithstanding Article 2 of Regulation (EEC) No 1676/85, the amounts laid down in Articles (1) and 7 shall be converted into national currency using the representative market rate referred to in Article 3a of Regulation (EEC) No 3152/85 and applicable on 1 October of the year in which the plan is carried out. Article 9 The Member States shall take all necessary measures to ensure that: - the intervention products made available are put to the use and serve the purpose laid down in Article 1 of Regulation (EEC) No 3730/87, - the goods which are not delivered in bulk to the recipients have the following inscription on their packaging: 'EEC aid', - the designated implementing organizations maintain appropriate accounts and supporting documents and allow the competent authorities access to them to carry out whatever checks they deem necessary. Article 10 Before the end of March each year, the Member States shall send the Commission a report on the implementation of the plan on their territory during the previous year. The progress report shall include: - the amounts of the various products withdrawn from intervention stocks, - the type and quantity of goods distributed to the recipients, specifying processed and unprocessed goods separately, - the number of recipients over the course of the year. The report shall specify the verification measures that have been applied to ensure that the goods have achieved their intended objective. Article 11 Regulation (EEC) No 3744/87 is hereby repealed. Article 12 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 352, 15. 12. 1987, p. 33. (5) OJ No L 65, 12. 3. 1991, p. 32. (6) OJ No L 310, 21. 11. 1985, p. 1. (7) OJ No L 310, 9. 11. 1990, p. 18. (8) OJ No L 216, 5. 8. 1978, p. 1. (9) OJ No L 350, 14. 12. 1990, p. 43. ANNEX I A. Coefficients referred to in Article 5 - Unboned intervention stocks - forequarters: 0,775, - hindquarters: 1,225. B. Coefficients referred to in Article 5 - Boneless intervention stocks Coefficient Member State Denmark Germany France Ireland Italy Netherlands United Kingdom 4,1 Moerbrod Filet Filet Fillet Filetto Haas Fillet 2,4 Fillet Roastbeef Faux-filet Striploin Roastbeef - Striploin 1,4 Inderlaar Oberschalen Tende de tranche Insides Fesa interna - Topsides 1,4 Tykstegsfilet Unterschalen Tranche grasse Outsides Girello - Silversides 1,4 Klump Kugeln Rumsteak Knuckles Fesa esterna - Thick flank 1,4 Yderlaar Huefte EntrecÃ ´te Rumps Scamone - Rumps 1,4 - - Gite Ã la noix Cube rolls Noce - - 1,1 Other Other Other Other Other Other Other ANNEX II TRANSPORT COSTS Beef and butter: - for the first 200 kilometres: ECU 20,00/tonne, - for the each additional kilometre over 200: ECU 0,05/tonne. Cereals and rice: - for the first 200 kilometres: ECU 5,50/tonne. - for each additional kilometre over 200: ECU 0,20/tonne. Olive oil: - for the first 200 kilometres: ECU 20,00/tonne. - for each additional kilometre over 200: ECU 0,04/tonne. Milk powder: - for the first 200 kilometres: ECU 10,00/tonne. - for each additional kilometre over 200: ECU 0,04/tonne.